Citation Nr: 0031788	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-14 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fallen arches (flat 
feet).

2.  Entitlement to compensation benefits, under 38 U.S.C.A. 
§ 1151, for right hip, low back, and bilateral knee 
disabilities, claimed to have resulted from a fall at a VA 
medical facility.

3.  Whether new and material evidence has been submitted to 
warrant reopening a previously denied claim seeking service 
connection for a skin disorder (claimed as skin lesions).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
July 1974.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied all 
of the claims identified on the first page of this decision.  
The veteran submitted a notice of disagreement with that 
rating decision, and he was provided with a statement of the 
case in August 1998.  In September 1998, his substantive 
appeal was received.

The Remand portion of this decision contains an explanation 
of further action required before the Board can adjudicate 
the issues of entitlement to service connection for fallen 
arches (flat feet), and entitlement to compensation benefits, 
under 38 U.S.C.A. § 1151, for right hip, low back, and 
bilateral knee disabilities, claimed to have resulted from a 
fall at a VA medical facility.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a skin 
disorder was denied by the RO in a January 1993 rating 
action.  The veteran was notified of the decision, and no 
appeal was filed; under the law, that decision became final.  

2.  The veteran's request to reopen his claim for service 
connection for a skin disorder was denied by the RO in a May 
1996 rating action.  The veteran was notified of the 
decision, and no appeal was filed; under the law, that 
decision became final.  

3.  The evidence introduced into the record, since the most 
recent final RO decision, is cumulative of evidence 
previously considered or does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a skin disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are entirely negative 
for any complaints, treatments, or diagnosis of any skin 
disorder.

Post-service medical records reveal that the veteran was 
hospitalized on numerous occasions throughout the late 1980s 
and early 1990s, primarily due to various psychiatric 
diagnoses (major depression, dysthymia, anxiety disorder, 
adjustment disorder, schizo-affective disorder), as well as 
cocaine and alcohol abuse.  These records were negative for 
any complaints of a skin disorder.  More recent VA 
psychiatric records indicate the veteran is currently 
diagnosed with schizophrenia.

The veteran submitted his initial claim seeking service 
connection for a skin rash in December 1991.  He underwent a 
VA general medical examination in August 1992, and the skin 
was reported as normal.  His claim was denied in a January 
1993 rating decision.  The veteran was provided notice of 
that rating decision, and of his appellate rights, and did 
not appeal.

Subsequent evidence revealed that, upon VA psychiatric 
examination in January 1994, he gave a history of a skin 
rash, but there were no pertinent findings.

The veteran submitted another claim seeking service 
connection for a skin rash in December 1995.  That claim was 
determined to have not presented any new and material 
evidence to warrant reopening the previously denied claim.  
The claim was denied in May 1996.  The veteran was provided 
appropriate notice, and did not appeal.

The current claim was received in February 1997.  On his 
claim, the veteran reported that he experienced "skin 
lesions" which had started during service.

Subsequently received was medical evidence of a current 
diagnosis of a skin disorder.  In particular, a VA outpatient 
treatment record dated in January 1997 noted a diagnosis of a 
chronic skin rash.  In February 1997, a dermatology 
consultation resulted in a diagnosis of seborrheic 
dermatitis.

In September 1998, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he had begun to have skin lesions in service as a result 
of stress in service.  He stated that, after service, 
whenever he was feeling high levels of stress, these skin 
lesions would reoccur.  He claimed that he had suffered from 
the same skin problems ever since service.  A complete 
transcript of the testimony is of record.


II.  Analysis

As previously noted, the RO denied the veteran's original 
claim seeking service connection for a skin disorder in a 
January 1993 rating decision.  The RO determined that new and 
material evidence had not been submitted to reopen the claim, 
in a May 1996 rating decision.  On both occasions, the 
veteran was advised of his procedural rights, and did not 
appeal.  A claimant has one year from the notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement as to the decision; otherwise, the 
decision becomes final.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 3.160(d), 20.302(a).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board notes that, until very recently, precedent of the 
United States Court of Appeals for Veterans Claims had 
mandated a three-step process to be applied in adjudicating 
an attempt to reopen a previously denied claim.  See Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying the decision of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, supra.  The 
procedure therein required was - first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

We observe that the United States Congress has recently 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Of 
significance in the present matter, however, is language in 
the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Thus, it is necessary that this case be adjudicated, 
initially, on the issue of whether new and material evidence 
is of record to reopen the previously denied claim of service 
connection for a skin disorder.  We now know that, under the 
VCAA, cited above, well-groundedness following the reopening 
of a claim is a moot point.  If it is determined that new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a), and the veteran's claim is reopened, barring a 
need for any further development, a merits analysis must now 
be undertaken.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Previously, whether evidence was "material" 
turned essentially upon the reasonable possibility that when 
viewed in the context of all the evidence, it would change 
the outcome.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, the Federal Circuit's decision in Hodge, 
supra, overruled Colvin and its progeny as to the materiality 
test, it does not appear, however, that the analysis as to 
what is new evidence has been overruled.  See Vargas-Gonzalez 
v. West, 12 Vet.App. 321, 326 (1999), noting that Hodge did 
not deal with the test for determining whether evidence is 
new, which is a separate decision from whether it is 
material.  See also Anglin v. West, 203 F.3d 1343, 1346 (Fed. 
Cir. 2000) ("nothing in Hodge suggests that the 
understanding of "newness" as embodied in the first prong 
of the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.

Having discussed the appropriate legal analysis to be applied 
to the veteran's claim, the Board notes that the only new 
evidence submitted pertinent to his claimed skin disorder 
consists of VA outpatient treatment records dated in January 
and February 1997, showing a diagnosis of a chronic skin rash 
and of seborrheic dermatitis.  Although those records 
indicate a current diagnosis of a skin disorder, they provide 
no pertinent information tending to show that the veteran's 
claimed disorder arose in service or is in any way related to 
his service.  Nor do they provide any explanation for the 
fact that the claimed disorder was not diagnosed until many 
years after service, and that there are a great many post-
service medical records showing a diagnosis of normal skin, 
prior to the diagnosis being made in January 1997.

The only other new evidence offered is that of the veteran's 
testimony made in September 1998, and, while it is new, that 
testimony is essentially redundant of previous contentions 
made in support of the prior claims which were considered and 
denied by the RO.

Accordingly, the Board finds that, while the evidence 
submitted is technically new, it is not material.  Instead, 
we find that it is either cumulative of previous evidence 
already reviewed or it is irrelevant; as a result, it does 
not change the previous analysis in any way.  Therefore, it 
does not bear directly or substantially on the specific 
matter, and is not so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  See 
Anglin, supra, in which the Court held that, according to the 
plain language of 38 U.S.C. § 5108, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.

Furthermore, the veteran's lay testimony and contentions, 
although they are, no doubt, sincerely felt, do not 
constitute competent medical evidence sufficient to reopen a 
claim.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  In summary, the Board finds that the evidentiary 
items are not new and material, based upon the fact that they 
do not bear directly and substantially upon the specific 
matter under consideration, as required by 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a skin 
disorder, and the claim is denied.


REMAND

Regarding the veteran's other claims, seeking service 
connection for fallen arches (flat feet); and entitlement to 
compensation benefits, under 38 U.S.C.A. § 1151, for right 
hip, low back, and bilateral knee disabilities, claimed to 
have resulted from a fall at a VA medical facility; the Board 
will briefly summarize some pertinent points of evidence.

In regard to the veteran's other pending claims, the Board 
must first note an important point regarding the veteran's 
overall credibility.  The Board must note that he has a long 
history of hospitalizations for psychiatric disorders.  Many 
of his psychiatric medical records noted a tendency to over-
report psychopathology, as was noted on a VA psychiatric 
examination in January 1994.  That same examination was in 
response to the veteran's claim seeking service connection 
for post-traumatic stress disorder.  On that examination, the 
veteran gave a history of having served in Vietnam and having 
been involved in fire fights and sniper fire 12 to 14 times, 
and having seen others hit by rounds.  The veteran reported 
having a friend who was on guard duty in Vietnam and was 
found cut in half.  The veteran was unable to identify this 
individual or indicate how this had supposedly occurred.  

However, service personnel records were obtained, and they 
were entirely negative for any indication that the veteran 
had ever served in Vietnam.  Following a later claim by the 
veteran seeking service connection for residuals of Agent 
Orange exposure, the veteran was requested by the RO, in June 
1996, to submit any evidence he had indicating that he had 
served in Vietnam.  He did not respond to that request for 
information.  Given the veteran's clear history of 
exaggeration, as indicated by his psychiatric records and by 
his PTSD and Agent Orange claims, the Board must observe that 
his credibility is certainly of a somewhat suspect nature in 
regard to the other aspects of his current claims.  This was 
not pertinent in reviewing his new and material evidence 
claim above, because, as indicated above, credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  See Justus v. Principi, 3 Vet.App. 
510 (1992).  However, this point regarding the veteran's 
credibility is certainly pertinent regarding his other 
claims, and should be considered on remand.

As was the case with the veteran's skin, his service medical 
records, post-service medical records throughout the late 
1980s and early 1990s, and a VA general medical examination 
in August 1992, were entirely negative for any complaints, 
findings, or diagnosis regarding the feet, or of fallen 
arches.  The only complaint regarding the feet during a VA 
examination in August 1992 was of a recently fractured toe.  
On VA examination in January 1994, he gave a history of foot 
pain, but there were no pertinent findings.

The Board also notes that the veteran complained of chronic 
intermittent low back pain secondary to an old injury during 
a period of VA hospitalization from May to June 1989.  These 
complaints of an old back injury are certainly pertinent 
given the veteran's current contentions of a back injury 
resulting from a fall in a VA hospital in 1994 and 1996.

In February 1997, both the current claims seeking service 
connection for fallen arches (flat feet); and entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 were received.  
The veteran reported the presence of flat feet since service.  
The veteran also offered a history of having suffered his 
claimed orthopedic injuries as a result of falls during VA 
psychiatric hospitalizations, in May 1994 and from November 
to December 1996.

There are recent VA medical records indicating a diagnosis of 
flat feet.  In particular, a February 1997 VA outpatient 
treatment record made such a diagnosis.

There were no records of the veteran having reported any fall 
during any VA medical treatment in 1994.  However, VA medical 
records did verify that the veteran experienced such a fall 
in 1996.  Specifically, there were indications within VA 
medical records that the veteran fell in a hospital hallway 
with a wet floor as a result of another patient with 
Alzheimer's disease having urinated on the floor.  However, 
the Board also notes that the veteran was taken for X-ray 
studies after complaining of knee and hip pain from such 
fall, and all such studies were entirely normal.  There was 
swelling to the right knee reported, and he was given an ace 
bandage wrap and later a knee brace and instructed to avoid 
weight bearing.  However, other than slight swelling, all 
findings were within normal limits.

A report from the Acting Director of the Salisbury VA Medical 
Center (VAMC) was received, dated in February 1998.  This 
report made reference to certain VA medical records which are 
not contained within the claims file.  In particular, there 
is reference to an April 1994 record documenting the 
veteran's complaints of constant cervical and lumbar pain.  A 
March 1994 record noting chronic low back pain is also noted.  
There is also reference to a March 7, 1994, physical 
examination that reflected bilateral knee pain as well as 
back pain.  There is reference to a March 10, 1994, history 
in which the veteran reported stepping wrong while going 
downhill, resulting in upper back pain.  There is also a 
reference to a diagnostic history of weak knees, status post 
cartilage removal.  (The basis for this reference is unknown, 
as the claims file contains no record of cartilage removal.)  
All of these records are certainly pertinent, as they precede 
the veteran's documented fall in 1996, but the actual records 
are not within the claims file, and they should be obtained 
on remand so that they may be reviewed.

Subsequently received was an April 1996 VA outpatient 
treatment record that recorded a history of a prior traumatic 
injury to the left knee.  It is unclear whether this report 
was related to the comments made in the February 1998 report 
from the VAMC Acting Director.

The veteran did undergo VA examination of the joints and the 
spine in April 1998, and current findings were made.  There 
was a diagnosis of chronic lumbosacral strain without 
degenerative disc disease; internal derangement of both knees 
without degenerative joint disease; and right hip pain 
without degenerative joint disease and with normal 
examination.  However, these examinations expressed no 
opinion regarding the etiology of the veteran's claimed 
disorders, whether they preexisted his documented 1996 fall 
in the VAMC, and, if so, whether they were aggravated 
thereby, or, in the alternative, whether they arose as a 
result of the documented fall.  Such should also be obtained 
on remand.

A subsequent VA Magnetic Resonance Imaging (MRI) report, 
dated in August 1998, made findings of a disc herniation at 
L1-2 and a central disc protrusion at L5-S1.  These MRI 
findings were not explained in relation to the findings of 
the April 1998 examinations.

Most recently, a March 1999 opinion was obtained from a VA 
physician, who indicated he had been treating the veteran in 
the pain clinic for pain related to his back and knee.  It 
was stated that the veteran-

has asked me if his back pain could be 
due to an injury he suffered some time 
ago.  He states that his pain began 
approximately one month after the injury.  
I explained that it was certainly 
possible that the injury was contributory 
to his pain, but it was equally likely 
that this injury was coincidental to his 
pain and that at this time, there is no 
way to distinguish between those two 
possibilities.

The Board notes that the above medical opinion, while 
certainly supportive of the veteran's contentions, is in no 
way sufficient to warrant a grant of the section 1151 
benefits sought, as it excessively vague and it is unclear 
that it was made with the benefit of a review of the full 
medical record.  First, this opinion provides no reference to 
exactly what injury is being discussed, and whether it refers 
to the veteran's fall in 1996 or to some earlier or later 
injury.  Second, the opinion makes no reference to medical 
records of orthopedic complaints which predated the verified 
1996 fall, or to the medical records of treatment 
contemporary with the verified 1996 fall.  In order for the 
benefits sought to be granted, the veteran must submit a 
medical opinion containing much more specificity than the 
March 1999 opinion of record.

The Board also notes that there is evidence of record 
indicating that the veteran is in receipt of disability 
payments from the Social Security Administration.  While the 
indication in the record is that the veteran was adjudicated 
disabled by the Social Security Administration due to his 
mental illness, it is certainly possible that medical 
evidence pertaining to his currently claimed orthopedic 
disorders may have also been submitted to and considered by 
the Social Security Administration.  Accordingly, it is 
appropriate that all medical evidence considered by the 
Social Security Administration be obtained so that it may be 
reviewed for information pertinent to the veteran's current 
claims.

VA has a duty to assist in gathering Social Security 
Administration records when put on notice that the veteran is 
receiving such benefits.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  VA's duty to assist under 38 C.F.R. § 5107(a) also 
includes the duty to obtain Social Security Administration 
determinations and the medical records upon which such 
decisions are based.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).  See also Murincsak v. Derwinski, 2 Vet.App. 363, 
370-371 (1992), and Baker v. West, 11 Vet.App. 163, 169 
(1998), citing the Murincsak precedent and declaring that 
"[p]art of the Secretary's obligation is to review a 
complete record."

As to all of the above points, the Board must reiterate that 
the recently enacted Veterans Claims Assistance Act of 2000, 
among other things, eliminated the concept of a well-grounded 
claim, redefined VA's obligations with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet.App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ____ (2000).  See also Karnas v. Derwinski, 1 
Vet.App. 308 (1991).

Because of the changes in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ____ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VARO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Finally, regarding the veteran's claim under section 1151, 
although the Board is rendering no final decision at this 
time, significant recent changes in the law applicable to 
claims of this kind impel us to provide a discussion in some 
detail here.  The governing statutory law is set forth at 
38 U.S.C.A. § 1151.  That section provides that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (2000).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals 
Brown v. Gardner, 115 S. Ct. 552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court of 
Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1998).  

More recently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  It 
appears the claim herein was filed in February 1997, so it 
must be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

In terms of applying the statute and regulations to a slip-
and-fall injury, as claimed here by the veteran, the Board 
notes that, in Sweitzer v. Brown, 5 Vet.App. 503 (1993), the 
Court affirmed a decision of the Board denying section 1151 
benefits for a veteran who had claimed that, while he was 
waiting for a VA examination, he went for a walk in the VAMC 
and ended up reading a bulletin board at the intersection of 
two corridors.  While the claimant in Sweitzer was squatting 
down to look more closely at an advertisement for an 
automobile, an unidentified patient in a motorized wheelchair 
rounded the corner, struck the claimant in the lower torso, 
and knocked him to the ground.  The Court held, in the 
Sweitzer case, that section 1151 contemplated recovery only 
for disability resulting from the examination itself, and not 
also for disability sustained while waiting for an 
examination.

A subsequent precedent opinion of the VA General Counsel, 
VAOPGCPREC 7-97 (Jan. 1, 1997), is instructive in this 
regard.  That opinion indicates that there are some analogies 
between VA's concept of "resulting from hospitalization" 
and workmers' compensation law, including in the latter's 
concept of "arising out of and in the course of 
employment".  It notes that caselaw on the latter concept 
provides a general framework for determining whether injuries 
arose as the result of hospitalization.

The opinion states that, if the circumstances or conditions 
of hospitalization gave rise to the risks out of which the 
injury arose, the injury may be considered to have resulted 
from the hospitalization.  It states that, in making this 
determination, it is necessary to identify, to the extent 
possible, the specific cause of the incident causing the 
injury, and to determine whether that cause is attributable 
to the circumstances or conditions of the hospitalization.  
The opinion states that, if the hospitalization creates a 
zone of danger out of which the injury arose, there would be 
a basis for concluding that the hospitalization caused the 
injury.

The opinion further notes that a fall which is caused by the 
claimant's own inadvertence would not be considered to have 
resulted from hospitalization.  However, where the 
precipitating cause of the fall may be reasonably attributed 
to conditions or circumstances of the hospitalization, rather 
than some circumstance originating with the claimant, the 
resulting injuries would be said to be the result of 
hospitalization, rather than the result of some circumstance 
originating with the claimant.

The General Counsel's opinion cites some examples.  It states 
that if the fall were caused by some unique feature of the 
hospital premises, such as an unusually steep staircase, poor 
lighting conditions, or unique features of a stairwell, the 
hospitalization would have created the "zone of special 
danger" out of which the injuries arose.  It further states 
that, similarly, if the fall were precipitated when the 
claimant tripped over some object left on or near the stairs, 
or slipped on water, grease, or other foreign matter, it 
might reasonably be concluded that the ensuing injuries 
resulted from the hospitalization.  See VAOPGCPREC 7-97, at 
10.

Last, in pertinent part, the opinion instructs that, in 
determining whether the injuries suffered in a fall are the 
result of hospitalization, it is necessary for the factfinder 
to determine the cause or risks which precipitated the fall 
and the injuries, and then to determine whether those risks 
arose from the claimant or from the conditions or 
circumstances of hospitalization.  For the purpose of 
38 U.S.C.A. § 1151, it further stated that, when the cause of 
the fall during VA hospitalization cannot be determined, the 
benefit-of-the-doubt doctrine at 38 U.S.C.A. § 5107(b) 
(reenacted in essentially the same form in the VCAA) may 
militate in favor of a conclusion that the fall was 
attributable to the circumstances or conditions of 
hospitalization.  These factors should also be taken into 
consideration by the RO in evaluating the veteran's pending 
section 1151 claims.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the Social Security 
Administration and request copies of any 
disability determination by that agency 
pertaining to the veteran, granting, denying, 
or terminating benefits, as well as any 
medical records used in determining the 
eligibility of the veteran for disability 
benefits by that agency.  Such records should 
be obtained by the RO and added to the claims 
folder.  They should then be reviewed by the 
RO for all medical evidence pertinent to the 
veteran's current claims regarding his feet, 
knees, back and right hip.  If pertinent 
treatment regarding any of those disorders is 
found by any medical care provider not 
previously identified by the veteran, the 
veteran should be asked to furnish necessary 
releases and all further treatment records 
from that medical care provider should be 
requested.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran, at any time since 
service, for complaints regarding his feet, 
knees, back and right hip.  The RO should 
request the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  The RO should 
attempt to obtain any such private treatment 
records, not already on file, which may exist 
and incorporate them into the claims folder.

3.  The RO should take the appropriate steps 
to secure copies of all of the veteran's VA 
treatment records, not already within the 
claims folder, and associate them with the 
claims folder.  It is particularly important 
that all records regarding the veteran's 
feet, knees, back, and hip be obtained, and 
more specifically, all records relied upon by 
the VA Acting VAMC Director who prepared the 
February 1998 report regarding the veteran's 
November 1996 fall at the VAMC.

4.  The RO should then schedule the veteran 
for a VA examination by an appropriate 
physician, in order to ascertain whether he 
has any current foot disorder, (claimed as 
fallen arches, flat feet) and if so, the 
nature and etiology thereof.  All indicated 
tests and studies should be performed.  If 
any current foot disorder is diagnosed, the 
examining physician is requested to provide a 
written medical opinion, based upon a review 
of the material contained in the claims file 
(to include service medical records and post-
service medical records) as well as the 
current examination of the veteran, regarding 
the etiology of all the noted symptoms and 
clinical findings, and whether they are, as 
likely as not, etiologically related to the 
veteran's service which ended in July 1974.

5.  The RO should also then schedule the 
veteran for a VA examination by an 
appropriate physician, in order to ascertain 
whether he has any current disorders of the 
knees, back and right hip, and if so, the 
nature and etiology thereof.  All indicated 
tests and studies should be performed.

If any disorders are diagnosed, the examining 
physician is requested to provide a written 
medical opinion, based upon a review of the 
material contained in the claims file as well 
as the current examination of the veteran, 
regarding the etiology of all the noted 
symptoms and clinical findings, and whether 
they are, as likely as not, etiologically 
related to the veteran's documented slip and 
fall at a VAMC in November 1996, or whether 
they arose prior to or subsequent to said 
incident.

If it is determined that any claimed disorder 
arose prior to the slip-and-fall incident in 
November 1996, the examiner should comment as 
to whether any such diagnosis underwent any 
aggravation, or increase in severity as a 
result of such incident, beyond its natural 
progress.  

6.  As to all of the examinations conducted 
pursuant to this remand, it is critical that 
the entire claims folder, to include a copy 
of this Remand, along with any additional 
evidence obtained pursuant to the requests 
above, be provided to the examiner(s) for 
review.  The examination report(s) should 
reflect review of pertinent material in the 
claims folder and include the complete 
rationale for all opinions expressed.

7.  With regard to the instructions set forth 
above, the veteran is advised of his 
obligation to cooperate by providing the 
requested information to the extent possible 
and by reporting for the scheduled 
examination(s).  The veteran is further 
advised that his failure to cooperate may 
result in adverse action pursuant to 
38 C.F.R. § 3.158 and § 3.655.

8.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has been 
conducted and completed in full.  If any 
development is incomplete, including if all 
requested medical records have not been 
obtained, or the requested examination does 
not include all opinions requested, 
appropriate corrective action is to be 
implemented.

9.  Thereafter, all pending claims should be 
reviewed by the RO.  The RO must review the 
claims file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, we 
refer the RO to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  If any benefit sought 
on appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and to ensure due process to the veteran.  No 
action is required by the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 22 -


